Case 18-16907-amc           Doc 78   Filed 02/06/19 Entered 02/06/19 14:05:42           Desc Main
                                     Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 In re:                                              :
                                                     :   Chapter 11
 VICTOR H. MAIA,                                     :
                                                     :   Case No. 18-16907-JKF
                         Debtor.                     :
                                                     :

        MOTION OF DEBTOR TO ESTABLISH BAR DATES PURSUANT TO
     FEDERAL RULES OF BANKRUPTCY PROCEDURE 2002(a)(7) AND 3003(c)(3)

          Victor H. Maia (the “Debtor”), by and through his counsel, Obermayer Rebmann

Maxwell & Hippel LLP, hereby moves this Court for an Order establishing the bar date for filing

proofs of claim (“Claims”) and/or interests (“Interests”) in the Debtor’s Chapter 11 bankruptcy

case and approving the form and manner of notice thereof (the “Motion”). In support thereof the

Debtor states as follows:

                                   JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the

requested relief are 11 U.S.C. §§ 105(a), 501 and 502, and Federal Rule of Bankruptcy

Procedure (the “Bankruptcy Rules”) 2002(a)(7), 3003(c)(3) and 5005(a).

                                         BACKGROUND

          2.     On October 17, 2018 (the “Petition Date”), the Debtor a filed voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”).




4815-8210-7014
Case 18-16907-amc         Doc 78    Filed 02/06/19 Entered 02/06/19 14:05:42              Desc Main
                                    Document     Page 2 of 6



         3.      No request has been made for the appointment of a trustee or examiner in the

Debtor’s Chapter 11 Case.

         4.      Since the Petition Date, the Debtor has been carefully reviewing his finances in

order to determine the best course of action with regard to formulating a plan of reorganization

which requires that the universe of claims against him to be determined.

         5.      As part of his analysis, the Debtor and his professionals must compare Claims and

Interests recorded on the official proof of claim register to those claims reflected in the Debtor’s

books and records and Schedules of Assets and Liabilities.

                                      RELIEF REQUESTED

         6.      Pursuant to Bankruptcy Rule 3003(c)(3) this Court may set a deadline for filing

Claims and Interests (the “Bar Date”), as those terms are defined by the Bankruptcy Code,

against the Debtor’s estate (hereinafter a “Claim” or “Interest”).

         7.      Pursuant to L.B.R. 9014-2(a)(7), motions under Fed. R. Bank. P. 3003(c) are to be

determined without a hearing and in a Chapter 11 case must be served upon the official

committee and the United States Trustee.

         8.      Federal Rule of Bankruptcy Procedure 2002(a)(7) provides that at least twenty-

one (21) days notice by mail of the time fixed for filing proofs of claim be given to the Debtor,

the United States Trustee and all creditors of the Bar Date fixed by the Court within which

Proofs of Claim shall be filed.

         9.      The Debtor therefore believes that a Bar Date should be set giving the holders of

the Claims or Interests at least twenty-one (21) days after the service of notice to file a Proof of

Claim. The Debtor respectfully requests that March 5, 2019 be established as the general claims

bar date (“General Bar Date”) and April 14, 2019 be set as the governmental unit claims bar date




4815-8210-7014                                    2
Case 18-16907-amc          Doc 78    Filed 02/06/19 Entered 02/06/19 14:05:42             Desc Main
                                     Document     Page 3 of 6



(“Governmental Unit Bar Date”). The proposed Bar Date Notice is attached hereto as Exhibit

“A” and incorporated herein.

         10.     The Bar Dates would apply to all persons or entities (each as defined in §§

101(41) and 101(15), respectively, of the Bankruptcy Code) holding Claims against the Debtor

(whether secured, priority, or unsecured) that arose prior to the Petition Date or Interests in the

Debtor, including the following:

                         a.     Any person or entity whose Claim is listed in the
                 Debtor’s Schedules as “disputed,” “contingent,” or “liquidated”
                 and that desires to participate in the Chapter 11 cases or share in
                 any distribution in the Chapter 11 cases;

                         b.      Any person or entity whose Claim is improperly
                 classified in the Schedules or is listed in an incorrect amount that
                 desires to have its Claim allowed in a classification or amount
                 other than set forth in the Schedules; and

                        c.       Any person or entity whose Claim against the
                 Debtor is not listed in the Debtor’s Schedules.

         11.     The Debtor proposes the following persons or entities would not need to file

Proofs of Claim:

                         a.      Any person or entity that (a) agrees with the nature,
                 classification and amount of such Claim set forth in the Schedules
                 and (b) whose Claim against the Debtor is not listed as “disputed,”
                 “contingent,” or “liquidated” in the Schedules;

                        b.      Any person or entity that has already properly filed
                 a Proof of Claim against the Debtor;

                        c.      Any person or entity whose Claim against the
                 Debtor previously has been allowed by, or paid pursuant to, an
                 order of the Bankruptcy Court;

                         d.      Any person or entity asserting a Claim allowable
                 under §§ 503(b) and 507(a)(1) of the Bankruptcy Code as an
                 administrative expenses of the Debtor’s Chapter 11 case, except as
                 set forth in any subsequent Order of the Bankruptcy Court or a
                 confirmed Plan of the Debtor; or



4815-8210-7014                                     3
Case 18-16907-amc          Doc 78    Filed 02/06/19 Entered 02/06/19 14:05:42              Desc Main
                                     Document     Page 4 of 6




         12.     The Debtor seeks to retain the right to: (a) dispute or assert offsets or defenses

against any filed Claim or Interest or any Claim listed or reflected in the Schedules as to nature,

amount, liability, classification, or otherwise; or (b) subsequently designate any Claim as

disputed, contingent, or unliquidated.

         13.     However, if the Debtor amends the Schedules to reduce the undisputed, non-

contingent or liquidated amounts or to change the nature or classification of a Claim against the

Debtor reflected therein, then the affected claimant shall have until the Amended Schedule Bar

Date to file a Proof of Claim or to amend any previously filed Proof of Claim in respect of such

amended scheduled claim. The “Amended Schedule Bar Date” shall be the later of the General

Bar Date or thirty (30) days after a claimant is served with the notice of the Amended Schedule

Bar Date or notice that the Debtor has amended his Schedules of Assets and Liabilities to reduce

the amount of, delete, or change the status of a scheduled claim of such claimant.

Notwithstanding the foregoing, nothing set forth herein will preclude the Debtor from objecting

to any Claim, whether scheduled or filed, on any grounds.

         14.     The Debtor requests that notwithstanding anything in this Motion or the Order

approving the Motion to the contrary, the holder of any Claim arising from the rejection of any

executory contract or unexpired lease shall be required to file a Proof of Claim on account of

such Claim against the Debtor on or before the later of (a) the General Bar Date, or (b) thirty (30)

days after the effective date of such rejection.

         15.     Section 502(b)(9) of the Bankruptcy Code provides that governmental units shall

have 180 days after the Petition Date to file Proofs of Claim. Accordingly, April 14, 2019 was

set as the governmental unit claims bar date (“Governmental Unit Bar Date”) in this case.




4815-8210-7014                                     4
Case 18-16907-amc          Doc 78     Filed 02/06/19 Entered 02/06/19 14:05:42                   Desc Main
                                      Document     Page 5 of 6



         16.     The Debtor further requests that pursuant to Fed. R. Bankr. P. 3003(c)(2), any

person or entity that is required to file a Proof of Claim in this Chapter 11 case but fails to do so

in a timely manner shall be forever barred, estopped and enjoined from: (a) asserting any Claim

against the Debtor that such person or entity has that (i) is in an amount that exceeds the amount,

if any, that is set forth in the Schedules, or (ii) is of a different nature of in a different

classification; and (b) voting upon, or receiving distributions under any plan or reorganization in

this Chapter 11 cases in respect to an Unscheduled Claim.

         17.     In conjunction with setting the Bar Dates, the Debtor must ensure that all

interested parties receive appropriate notice of such dates. Pursuant to Bankruptcy Rule

2002(a)(7), the Debtor intends to serve a notice of the Bar Date upon all known creditors and

parties in interest, in accordance with Bankruptcy Rule 9007, and all parties requesting notice

pursuant to Bankruptcy Rule 2002, by United States first class mail at least twenty-one (21) days

before the General Bar Date. The Debtor requests that the notice attached hereto as Exhibit “A”

(the “Bar Date Notice”) be approved as the form of notice provided to all creditors and parties in

interest. Given the twenty-day notice period contemplated by the Debtor, creditors would have

more than sufficient notice, time and opportunity to file their Proofs of Claim.

         18.     The Debtor proposes that for a Proof of Claim form (conforming to Official

Bankruptcy Form No. B 410) to be validly and properly filed, a signed original thereof, together

with accompanying documentation, must be filed by submitting a Proof of Claim with the Clerk

of the Bankruptcy Court for the Eastern District of Pennsylvania, 900 Market Street, Suite 400,

Philadelphia, PA 19107-4299 or by electronic means via the Bankruptcy Court’s CM/ECF

electronic filing system so that such Proof of Claim is actually received on or before the General

Bar Date, or in the case of claims asserted by a governmental unit, on or before the




4815-8210-7014                                       5
Case 18-16907-amc          Doc 78    Filed 02/06/19 Entered 02/06/19 14:05:42             Desc Main
                                     Document     Page 6 of 6



Governmental Unit Bar Date, and a copy of the Proof of Claim or Interest must also be served

upon the Debtor’s counsel at the following address on or before the respective Bar Dates:

Michael D. Vagnoni, Esquire, OBERMAYER REBMANN MAXWELL & HIPPEL LLP, Centre Square

West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102.

         19.     The proposed Bar Date Notice will (a) advise creditors that they are able to file a

Proof of Claim or Interest in this Chapter 11 case; (b) alert creditors to the consequences of

failing to timely file a Proof of Claim; (c) specify the form to be used in filing a Proof of Claim

or Interest; (d) set forth the Bar Dates; (e) set forth the addresses to which Proofs of Claim must

be sent for filing; and (f) notify creditors that Proofs of Claim or Interests must be filed with

original signatures and not by facsimile.

         20.     The Debtor submits that the Bar Date Notice will provide creditors with sufficient

information to timely file a properly prepared and executed Proof of Claim.

         21.     No previous motion for the relief requested herein has been made by the Debtor to

this or any other court.

         WHEREFORE, the Debtor respectfully requests that this Court enter an Order in the

form attached setting a Bar Date for the holders of the Claims and Interests, approving the

attached form of Bar Date Notice, and for such other and further relief.

                                               Respectfully submitted,

Dated: February 6, 2019                 By:    /s/ Michael D. Vagnoni
                                               Edmond M. George, Esquire
                                               Michael D. Vagnoni, Esquire
                                               Angela L. Baglanzis, Esquire
                                               Obermayer Rebmann Maxwell & Hippel LLP
                                               Centre Square West
                                               1500 Market Street, Suite 3400
                                               Philadelphia, PA 19102
                                               Telephone: (215) 665-3066
                                               Counsel to the Debtor



4815-8210-7014                                    6
